Citation Nr: 1541029	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-07 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for hydradenitis suppurativa.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1987 to April 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hydradenitis suppurativa and assigned a noncompensable rating for it, effective September 2009.  The Veteran disagreed with the assigned evaluation.  In a February 2011 rating action, the RO found there was clear and unmistakable error in the May 2010 rating decision in the failure to assign a 10 percent rating from the date of claim.  A February 2013 rating decision awarded a temporary total rating under 38 C.F.R. § 4.30 for surgical treatment requiring convalescence from June 27, 2012 to July 31, 2012.


FINDING OF FACT

The Veteran's lesions, if active, do not involve an exposed area and involve less than 20 percent of his body.


CONCLUSION OF LAW

A rating in excess of 10 percent for hydradenitis suppurativa is not warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7820 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence dated in October 2009 and December 2012, VA notified the Veteran of the information needed to substantiate and complete his claim, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

This appeal pertains to the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating. 

The Veteran's private medical records have been secured and he has been afforded VA examinations to determine the severity of his service-connected disability.  He has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate; the analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

On February 2010 VA dermatology examination, the Veteran reported he took antibiotics about two or three times a year for his condition.  He stated he uses sitz baths regularly.  An examination showed firm, indurated masses around the perianal area with scarring.  There were surgical scars in the groin area bilaterally.  The diagnosis was hydradenitis suppurativa.  It was noted the Veteran was working full-time and had lost time from work due to doctor visits, pain and significant drainage.  

In March 2010, the examiner who conducted the February 2010 examination estimated that the exposed body are involved was 0 percent, and 5 percent of the total body area was involved.  The only involved areas were the bilateral crural areas and the perianal area.

Private medical records show the Veteran was seen in May 2010 and reported a tender abscess in the left medial buttock for two weeks.  He denied any drainage.  An examination revealed a non-fluctuant, raised erythematous mild indurated abscess in the left medial buttock.  There was no discharge.  Tenderness and a mild increase in warmth were noted.  The diagnosis was abscess of the buttock.  He was seen for a rectal abscess in April 2012, and it was incised and drained.  It was noted in May 2012 that he had recurrent drainage from his perineum.  A rectal fistula had been ruled out.  He presented with increased drainage from this area.  An examination showed the wound was not indurated, erythematous, swollen, warm, tender or fluctuant.  The assessment was hydradenitis suppurativa.  The Veteran underwent excision of the left perineal hydradenitis in June 2012.  Later that month, it was indicated there was no purulent drainage.  He had no symptoms or complaints in July 2012.  

A VA dermatology examination was conducted in January 2013.  The Veteran denied having any recurrent lesions since the surgery in June 2012.  It was noted he had taken antibiotics on two occasions for one week during 2012.  An examination showed healed scarring with hyperpigmentation in the perineal region.  There were no active lesions.  There were two healed, non-tender, pink linear scars in the left perineum.  One measured 4 cm. x 3 mm., and the other measured 3 cm. x 3 mm.  No appreciable tissue loss was noted.  There were some scattered, small hypertrophic scars on the buttocks.  In the inguinal area, there were old, healed, non-tender linear scars bilaterally.  The diagnosis was hydradenitis suppurativa.  It was noted he was employed as an air conditioning mechanic and had been off work from the time of the surgery in June 2012 through August 2012.  [The Board notes that he was awarded a temporary total rating under 38 C.F.R. § 4.30 for surgical treatment requiring convalescence from June 27, 2012 to July 31, 2012].  The Veteran stated he occasionally missed a day of work if the hydradenitis flared up.

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

Infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal and parasitic diseases) will be rated as disfigurement of the head, face or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805), or dermatitis/eczema (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Code 7820.  

A 60 percent evaluation may be assigned for eczema when more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  With 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent evaluation is assigned.  When at least 5 percent, but less than 20 percent of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period, a 10 percent rating is assigned. 38 C.F.R. § 4.118, Code 7806.

The Veteran asserts a higher rating is warranted for hydradenitis suppurativa.  He reported on the VA examinations in February 2010 and January 2013 that he takes antibiotics a few times a year for his condition.  There is no indication in the record that immunosuppressive drugs have been prescribed for his hydradenitis.  The earlier examination shows that approximately 5 percent of his total body area was involved.  The most recent examination demonstrated no active lesions.  At no time during the appeal was at least 20 percent or more of the entire body or exposed areas affected by his hidradenitis nor was systemic therapy required for 6 weeks or more.  For these reasons, a higher rating under Diagnostic Code 7806 is not warranted. 

The Board has also considered whether, alternatively, any higher rating is assignable based residual scarring under DCs 7801, 7802, 7804, or 7805.  However, DC 7800 is unavailing as there is no evidence that the Veteran has burn scar or other scar with at least one characteristic of disfigurement, as defined under that code, affecting his head, face, and neck.  Similarly, no increased rating is warranted under DC 7801 or 7804, as the evidence does not show that the Veteran has scars that are deep and nonlinear, or that are unstable or painful.  With regard to DC 7802, there is no indication that the Veteran's scarring covers an area of 929 square centimeters.  Finally, DC 7805 does not apply, as the Veteran scars have no other disabling effects not considered by DC 7800-7804.  The 2013 VA examination report described the scars as small, healed, linear and non-tender.  Accordingly, the Board finds that no separate rating, or rating in excess of the currently-assigned 10 percent, may be awarded under DC 7800, 7801, 7802, 7804, or 7805.

The Board has also considered the applicability of Diagnostic Code 7828.  Under DC 7828, a 30 percent rating is assigned for deep acne, defined as deep inflamed nodules and pus-filled cysts, covering more than 40 percent or more of the face or neck.  A 10 percent rating is assigned for deep acne affecting less than 40 percent of the face and neck, or deep acne affecting areas other than the face and neck.   Additionally, acne can alternatively be rated as disfigurement of the head, face, or neck (DC 7800) or scars (DC 7801-7805), depending upon the predominant disability.  38 C.F.R. § 4.118, DC 7828.  As the evidence, including the amount of affected area, does not show symptoms equating to deep acne affecting the face or neck, rating higher than 10 percent is not warranted under Diagnostic Code 7828.

While the Veteran is competent to report symptoms he experiences, including having lesions, the Board finds that the evidence of the two VA examiners showing either minimal involvement or no active lesions to be more probative than the Veteran's statements regarding the severity of his condition.  Thus, the preponderance of the evidence does not satisfy the schedular criteria for a higher rating for hydradenitis suppurativa.

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the Veteran's hydradenitis suppurativa are encompassed by the schedular criteria for the rating now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A rating in excess of 10 percent for hydradenitis suppurativa is denied.




____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


